internal_revenue_service number release date index number 860g -------------------------------- --------------------------- --------------------------------- -------------------------------------------------------- ----------------------- ------------------------ - department of the treasury washington dc person to contact -------------------------------- id no ---------- -------- telephone number --------------------- refer reply to cc fip b02 plr-145136-04 date date -------------------------------------------------------- ---------------------------------- legend lenders --------------------------------- city dear -------------- correspondence dated date submitted by your authorized representatives on behalf of lenders and a real_estate_mortgage_investment_conduit remic to be formed at a later date for a ruling that a mortgage loan to be secured_by an acute care hospital to be constructed in city and to be insured under a federal program as described below will constitute an obligation principally secured_by an interest_in_real_property within the meaning of sec_860g of the internal_revenue_code_of_1986 code this responds to your request dated date and subsequent facts lenders are domestic corporations that service and originate hospital loans insured by the federal housing administration fha of the department of housing and urban development hud lenders propose to originate a mortgage loan the proceeds of which will be used to finance the construction of a new acute care hospital to be located in city the loan will be secured both by the hospital and by certain equipment to be used in the operation of the hospital plr-145136-04 the loan is expected to be insured under an fha program for acute care hospitals that allows eligible hospitals to enhance the creditworthiness of their indebtedness with insurance backed by the united_states government the program permits hospitals to reduce their mortgage interest rate and facilitates their capital development projects the program is authorized by sec_242 of the national housing act see u s c 1715z-7 the program requires that lenders obtain an appraisal of the raw land upon which the hospital is to be built that reflects the value of the land as if fully improved as opposed to the value of the land as-is by off-site infrastructure needed for the operation of the hospital such as access to water power and adjacent roadways a fully improved value assumes that the requisite zoning street improvements and utilities are in place under the program the amount of a mortgage to be insured is not allowed to exceed percent of the estimated replacement cost of the property or project including equipment to be used in the operation of the hospital the mortgage loan will be secured_by a first mortgage lien on the entire hospital including property plant and equipment lenders have made application to the program on form hud 92103-hosp application_for hospital project mortgage_insurance form this application requires a listing of all elements of estimated replacement costs for the hospital in its review of the application hud will determine whether the project meets all program requirements including a determination of the reasonableness of the estimates of the replacement costs hud will also institute a third-party evaluation of market feasibility and financial projections of the hospital the department of health and human services hhs will also review the application a letter of approval from hhs is required before hud will issue a firm commitment for insurance when hud has made a determination based on its review of the application_for mortgage_insurance that the mortgage loan satisfies the requirements of the program it will provide lenders with a written firm commitment of insurance for the loan and with a form_2264 hosp replacement cost and maximum insurable mortgage hospital project the form_2264 hosp will set forth the replacement costs for the hospital as approved by hud no more than percent of the approved estimated replacement costs can be insured under the program this firm commitment in accordance with the approved replacement costs set forth on form_2264 the firm commitment will constitute a 60-day obligation to insure the loan and may be extended in hud’s discretion plr-145136-04 upon receipt of the firm commitment to insure the loan lenders will initiate the process of closing on the construction loan by locking in an interest rate for the loan if the interest rate on the loan differs from the rate specified in the firm commitment lenders will seek an amendment of the firm commitment so that its terms will be consistent with the terms of the loan at closing a hud representative will endorse the note to indicate the existence of the contract of mortgage_insurance after closing on the construction loan lenders will begin to disburse the projected loan amount as the mortgagor incurs expenses all disbursements will be governed by the categories of replacement costs on form_2264 and on hud form the building loan agreement all disbursements will first be approved by hud at the end of the construction_period an accounting firm will conduct a third-party audit to determine the actual costs incurred during construction if the audit determines that less money was spent than estimated in the firm commitment as for example if construction_period interest amounts differ from those estimated owing to the timing of loan disbursements during construction the permanent loan amount will be reduced as necessary to ensure that it does not exceed percent of the certified replacement costs after reviewing the third party cost audit hud will endorse the note for the full original face_amount or in an amount reflecting the appropriate adjusted cost figures including actual construction_period interest upon this final endorsement the insured loan ceases to be a construction loan and becomes a permanent loan lenders intend to sell the permanent loan to a third party who will contribute or sell the loan to a remic to be formed at a later date law and analysis sec_860d of the code defines a remic in pertinent part as an entity sec_1_860g-2 of the income_tax regulations the regulations sets forth substantially_all of the assets of which consist of qualified mortgages and permitted_investments as of the close of the third month beginning after the startup_day and at all times thereafter sec_860g requires that an obligation be principally secured_by an interest_in_real_property to be considered a qualified_mortgage two tests for determining whether an obligation is principally secured_by an interest_in_real_property under this regulation an obligation is principally secured_by an interest_in_real_property only if it satisfies either the 80-percent test set out in paragraph a i or the alternative test set out in paragraph a ii real_property if the fair_market_value of the interest_in_real_property securing the obligation was at least equal to percent of the adjusted_issue_price of the obligation at the time the obligation was originated or significantly modified as described in under the 80-percent test an obligation is principally secured_by an interest in under the alternative test an obligation is principally secured_by an interest in plr-145136-04 sec_1_860g-2 or is at least equal to percent of the adjusted_issue_price of the obligation at the time the sponsor contributes the obligation to the remic sec_1 860g- a i of the regulations real_property if substantially_all of the proceeds of the obligation were used to acquire or to improve or protect an interest_in_real_property that at the origination date is the only security for the obligation sec_1_860g-2 of the regulations lenders seek a ruling that the permanent mortgage loan to be issued by lenders to finance the construction of a new acute care hospital satisfies the 80-percent test set out in sec_1_860g-2 of the regulations because the permanent mortgage loan will be secured_by a first mortgage lien on the entire hospital including property plant and certain equipment to be used in the operation of the hospital the determination of the fair_market_value of the interest_in_real_property securing the permanent mortgage loan for purposes of the 80-percent test requires a determination of the fair_market_value of the land upon which the hospital is built and the fair_market_value of the improvements or developments securing the loan that are real_property the value of the land lenders seek a ruling that the fair_market_value of the land be determined for purposes of the 80-percent test by reference to the appraisal obtained in the course of their application to the hud program the appraisal is required by the terms of the hud program to reflect the value of the land as if fully improved by off-site infrastructure as described above and is required to be obtained prior to the time hud makes a firm commitment to insure the property lenders do not propose to reappraise the land at the end of the construction_period to determine its fair_market_value at the time of final endorsement of the permanent loan the value of real_property improvements in order to establish the value of the improvements that are real_property lenders must first identify which program_costs are allocable to real_property a number of these costs are clearly identifiable as related to real_property such as the cost of constructing the hospital building a second group of costs are identifiable as related to personal_property such as the costs of non- fixture equipment and furnishings a third group of costs such as construction_period interest hud mortgage_insurance premium and fees and the lender’s financing and placement fees are apportioned between real_property and personal_property lenders use a formula to allocate costs in the third group between real_property and personal_property that is based on the relative estimated replacement amounts of costs in the first group real_property costs and costs in the second group personal_property costs lenders seek a ruling that the fair_market_value of the real_property improvements identified as described in the preceding paragraph be determined for purposes of the 80-percent test by reference to the actual replacement costs of these plr-145136-04 improvements as determined by the third party cost audit conducted at the end of the construction_period and prior to hud endorsement of the permanent mortgage loan as the insurer of hospital mortgage loans hud has a significant interest in establishing the value of all property including plant land and equipment that forms the security for the loans it insures the rigorous and highly specific requirements of the hud program are designed to assure an accurate assessment of the value of all components of the security for the loans hud insures for this purpose hud requires the use of an appraised land value determined prior to the time it issues its firm commitment to insure the mortgage loan it requires the use of a value for the real_property improvements however that is established at a later time the value of the real_property improvements is set by reference to the actual replacement costs of these improvements as audited and certified subsequent to construction the appraised land value determined prior to construction and the actual replacement costs of the real_property improvements determined after construction are the values used by hud in determining the actual loan amount of the permanent mortgage loan on an acute care hospital insured by hud pursuant to sec_242 of the national housing act will constitute an obligation principally secured_by an interest_in_real_property under sec_860g of the code and sec_1_860g-2 of the regulations if the sum of the value of the land securing the mortgage loan as determined by appraisal conducted as part of the process of obtaining a firm commitment by hud to insure the mortgage loan and the value of real_property improvements securing the mortgage loan as determined by their actual replacement costs as audited and certified after construction of the hospital equals at least percent of the adjusted_issue_price of the permanent loan amount approved by hud at final endorsement of the permanent mortgage loan taking into account these facts and circumstances we rule that a mortgage loan except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax consequences of the described transaction no opinion is expressed as to whether a remic that holds a mortgage loan described in the preceding paragraph otherwise qualifies as a remic under sec_860a through 860g of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the remic that holds the permanent mortgage loan described in this letter a copy of this letter is being forwarded to your authorized representatives pursuant to a power_of_attorney on file in this office plr-145136-04 sincerely william e coppersmith william e coppersmith chief branch office of the associate chief_counsel financial institutions products
